To compel respondent to set aside the service of a writ of garnishment and to vacate an order requiring the production, for examination, of the officers and agents of a foreign corporation residing in another state, upon the ground that the service of the writ was not made upon any proper officer or agent; that the statute authorizing service upon foreign corporations is unconstitutional, and that the circuit judge has no power to compel officers of a corporation residing out of the state to appear before him for examination. .
Granted in part November 20, 1891.
Held (1) that service under How. Stat. Sec. 8086 as amended by Act No. 266, Laws of 1889, was not confined to a general agent of the corporation; (2) That How. Stat. Sec. 8061, does not apply to a foreign corporation when summoned as garnishee, and hence that the circuit judge had no power to- order the officers to appear and bring before him the boohs and papers of the corporation.